The Defendant was sentenced for Issuing Bad Checks, a Common Scheme, a felony, in violation of Section 45-6-316, MCA, imposition of Sentence deferred for a period of Five (5) years upon the Defendant’s compliance with the terms and conditions outlined in the Judgment and Order Deferring Imposition of Sentence given April 8, 2008.
On February 28, 2013, the deferred sentence was revoked. The Defendant was sentenced for Issuing Bad Checks, a Common Scheme, a felony, in violation of Section 45-6-316, MCA, to the Montana Department of Corrections for a period of Eight (8) years, with Three (3) years suspended. The sentence is to run concurrently with Dawson County Case No. DC-08-027 and Prairie Comity Case No. DC-08-04 and other terms and conditions given in the Order Revoking Deferred Sentence and Imposing Sentence on February 28, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present, appearing Pro Se. The State was not represented.
Before proceeding with hearing the Application, the Defendant was questioned about his decision to represent himself before the Division. The Defendant understood his right to counsel and stated he wished to proceed Pro Se. Before hearing the Application, the Defendant was further advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.